* This exception was omitted from the report of the case, ante, 344, by an oversight.
There is also an exception to the allowance of $500.00 to the referee made in the final judgment, and the refusal of the court to order a reference to ascertain the number of days in which the referee was employed in discharging the duties of the commission. We suppose this exception was made upon the idea that the Code of Civil Procedure, sec. 285, regulated the fees of the referee, and without a knowledge of the change in The Code, sec. 583, which leaves the amount to the sound discretion of the court. It may be excessive, but of this we are not to be the judges, and the judgment of the judge below is based upon a fuller knowledge of the facts than we can be supposed to possess upon a mere examination of the record.
This is an action upon the administration bond, and there is no error in law in the allowance that we can correct.
(493)